Hall, J.
Appellant was indicted for the unlawful possession of intoxicating liquor and his case was transferred to the county court for disposition. On February 24, 1949, he entered a plea of guilty and four days later he was sentenced to pay a fine of $250.00 and serve 45 days. On the' following day he filed a motion for leave to withdraw his plea of guilty and enter a plea of not guilty. This motion was overruled and on appeal the circuit court affirmed the action of the county court, from which affirmance comes this appeal.
The said motion averred four grounds as a basis for the relief sought. All these grounds have been abandoned on this appeal and a reversal is sought on an entirely different ground, but we do not reach the point of considering the same for  the reason that the motion did not allege that appellant is innocent of the offense charged and did not allege any facts upon which innocence could be assumed or a legal defense could be predicated. The motion stated no defense whatsoever and consequently the lower court cannot be put in error for overruling it. Turner v. State, 121 Miss. 68, 83 So. 404; Fortenberry v. State, 147 Miss. 91, 113 So. 193. The judgment is accordingly affirmed.
Affirmed.